DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim priority for SE foreign application 2050345-4, filed on 03/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Reference number 219 is never shown in the figures.
Figure 3B never goes over receiving input data.
Step 343 is mentioned in the specification but is not shown in the drawing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In regards to claim 20 – Applicant is claiming a computer program, which is directed to non-statutory subject matter, see MPEP section 2106.1.
the claim recites limitation “a computer-readable medium …”, the applicant does not cite a non-transitory term, it could be interpreted as carrier wave. It is suggested that the applicant to amend the claim 20 to include non-transitory term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over High (US 20190236963) in view of Yamada (WO 2019054056).
Regarding Claim 1, High teaches: A method of controlling unmanned aerial vehicles (UAVs) which are organized in a group to perform one or more missions to deliver and/or pick up goods, said method comprising (see at least, [01 & 06] “The present disclosure relates to a command and control system for a swarm of unmanned aerial vehicles (UAVs), and more specifically, a system for communication while the swarm of UAVs are in route to one or more destinations…..In another exemplary embodiment of the present invention, a system for managing a swarm of unmanned aerial vehicles can include: a central server; and a plurality of unmanned aerial vehicles in communication with the central server and configured to deliver a plurality of packages to different locations.” That means using a method for controlling and organizing UAVs in order for them to deliver packages to desired locations.): 
determining, as a function of the drag data, a respective relative position of at least the one or more UAVs within the group (see at least, [29] “Accordingly, each UAV can be assigned a position based on one or more of power consumption and/or communication requirements. For example, depending on the shape and structure of the swarm 102, the front of the swarm 102 may consume most energy, the middle of the swarm 102 may serve as the best location to provide a communication shield, and the back tail of the swarm 102 may provide the strongest path of communication to the other UAVs and/or central server. Accordingly, the UAVs can switch positions to conserve energy, permit a sufficiently strong communication shield, and/or provide a sufficiently strong path of communication to the other UAVs and/or to the central server.” That means that positions can be assigned to specific UAVs in order to lower energy consumption.); and
controlling at least the one or more UAVs to attain the respective relative position (see at least, [25] “In some configurations, the swarm structure can be set by one or more of the UAVs 102-104. As such, the swarm structure can be dynamically updated during route. For example, where there is a master UAV, the master UAV can control the swarm structure and modify the swarm structure based on threats, environmental conditions, conditions of the UAVs in the swarm, instructions from the central server 101, a request from another UAV within the swarm, a request from a UAV which is not in the swarm, etc. In configurations where there is not a master UAV, the UAVs can collectively determine an appropriate swarm structure.” That means the master UAV can control other UAVs to make them attain their respective positions.).
High does not teach obtaining drag data indicative of air resistance for one or more UAVs in the group.
Shall be noted that High teaches the system obtains properties data of the UAVs in the group (see at least [29] “As such, referring back to FIG. 2, the position of the UAVs, including one deemed the master UAV, in the swarm 102 can be based on one or more properties of a particular UAV. The properties of the UAV can include, for example, communication requirements (discussed in more detail below), energy consumption of the UAV, fly time of the UAV, and/or required maintenance of the UAV.”)
However, Yamada teaches obtaining the size information/drag data of an aircraft/drone and using that information to reduce air resistance (see at least, [124-125] “In this case, the formation flight determination unit 103 acquires size information indicating the size of each drone 30 as in the formation flight function in the embodiment…..The formation flight determination unit 103 determines an arrangement in which the formation is arranged from the top in order from the larger size indicated by the acquired size information. When performing formation flight, depending on the distance between the drone 30, the previous drone 30 will be a windbreak, and the air resistance of the drone 30 behind will be less compared to the previous drone 30 with a slip stream (or drafting) A phenomenon called may occur (note that the influence on the rotor is negligible).”).that means the system obtains the drag data/size indicative of air resistance of the UAVs.
Yamada would be in a similar field as it also deals in the area of flight formation. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify High to obtains the drag data indicative of air resistance of the UAVs as taught by Yamada. Doing so would lead to being able to properly select an appropriate flight formation in order to enhance the energy efficiency.  

Regarding Claim 2, High in view of Yamada teach all of the limitations of Claim 1 as shown above, Furthermore, Yamada teaches: wherein the drag data comprises at least one of a predefined value for the one or more UAVs, or a measured value by or for the one or more UAVs (see at least, [129] “The size information may be included in the flight schedule information as in the example of FIG. 5 and may be acquired by the flight schedule acquisition unit 101, or may be stored in advance in the server device 10 and acquired by the formation flight judgment unit 103.” That means the information can be predefined values or measured values.).
Yamada would be in a similar field as it also deals in the area of flight formation. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify High to use the technique of the drag data comprises at least one of a predefined value for the one or more UAVs, or a measured value by or for the one or more UAVs as taught by Yamada. Doing so would lead to being able to properly select an appropriate flight formation 
in order to enhance the energy efficiency. (see at least [“130”])

Regarding Claim 3, High in view of Yamada teach all of the limitations of Claim 2 as shown above, High does not explicitly teach wherein the predefined value is obtained as a function of the goods carried by the one or more UAVs and/or is indicative of a frontal area of the one or more UAVs when carrying its goods.
However, Yamada teaches the size of the drone includes the later and longitudinal dimension from the front. (see at least, [128] “The size referred to here is, for example, the sum of the lateral dimension and the longitudinal dimension when the drone 30 is viewed from the front. In addition, not only it but only the dimension of a horizontal direction or only the dimension of a vertical direction may be used, for example, and the projection area (front projection area) of the drone 30 seen from the front may be used as a size.”) That means that the goods carried by the drone could be included in the front size measurements.
Yamada would be in a similar field as it also deals in the area of flight formation. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify High to obtain the predefined value as a function of the goods carried by the one or more UAVs and/or is indicative of a frontal area of the one or more UAVs when carrying its goods as taught by Yamada. Doing so would lead to being able to properly place the larger drone in the appropriate position in order to reduce battery power consumption. (see at least [131])  

Regarding Claim 4, High in view of Yamada teach all of the limitations of Claim 2 as shown above, Furthermore, Yamada teaches: wherein the measured value is at least one of a travel speed of the one or more UAVs, an air speed at the one or more UAVs, a wind speed and/or wind direction, an acceleration of the one or more UAVs, an orientation of the one or more UAVs in relation to a reference plane, or a distribution of propulsion energy to spatially separate propulsion elements on the one or more UAVs (see at least, [128] “The size referred to here is, for example, the sum of the lateral dimension and the longitudinal dimension when the drone 30 is viewed from the front. In addition, not only it but only the dimension of a horizontal direction or only the dimension of a vertical direction may be used, for example, and the projection area (front projection area) of the drone 30 seen from the front may be used as a size.” That means the measured value can be based on the orientation and position of the UAV.).
Yamada would be in a similar field as it also deals in the area of flight formation. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify High to use the technique of the measured value is an orientation of the one or more UAVs in relation to a reference plane as taught by Yamada. Doing so would lead to being able to save energy by using larger drones to reduce drag on the smaller drones as taught by Yamada (see at least [131] “By using this phenomenon, compared to flying alone, it is possible to fly at the same speed as the previous drone 30 while suppressing the output of the subsequent drone 30, so it is possible to reduce battery power consumption. This phenomenon is more effective as the previous drone 30 is larger, and this phenomenon occurs even if the subsequent drone 30 is more distant as the previous drone 30 is larger.”).

Regarding Claim 5, High in view of Yamada teach all of the limitations of Claim 1 as shown above, Furthermore, High teaches: wherein said determining the respective relative position and said controlling are performed continuously or intermittently while the UAVs are organized in the group (see at least, [25] “Hence, the swarm structure can be dynamically updated based on one or more conditions, including, for example, a geographical location of the swarm, current weather conditions condition, a number of UAVs in the swarm, a request from the central server 101, a characteristic of the UAV (e.g., energy supply), etc.” That means that both determining and controlling are done dynamically based certain conditions.).

Regarding Claim 6, High in view of Yamada teach all of the limitations of Claim 1 as shown above, Furthermore, High teaches: obtaining current status data for the group, wherein the respective relative position is determined as a function of the drag data and the current status data (see at least, [27] “Referring back to FIG. 1, the shape of the swarm may be consistent, or change, throughout the route. As such, the shape of swarm can be based on one or more of conditions discussed above,” That means that relative positions are based drag and other conditions relating to the status of the UAV),
and wherein the current status data comprises one or more of a total weight of a respective UAV, a count of the UAVs in the group, a speed of a respective UAV, a remaining energy level in a power source of a respective UAV, a model identifier of a respective UAV, or a destination of a respective UAV (see at least, [27] “for example a current weather condition, conservation of energy, and an expected time for delivery.” That means the conditions can include energy levels for the UAV).
Regarding Claim 7, High in view of Yamada teach all of the limitations of Claim 1 as shown above, Furthermore, High teaches: wherein said determining the respective relative position comprises: optimizing, as a function of the drag data, the respective relative position of at least the one or more UAVs within the group to meet an efficiency objective (see at least, [27] “Accordingly, the UAVs can switch positions to conserve energy, permit a sufficiently strong communication shield, and/or provide a sufficiently strong path of communication to the other UAVs and/or to the central server.” That means that the relative positions can be adjusted in order to meet an efficiency goal.)

Regarding Claim 8, High in view of Yamada teach all of the limitations of Claim 7 as shown above, Furthermore, High teaches: wherein the efficiency objective comprises: minimizing, for at least one UAV in the group, one or more of air resistance, energy consumption or flight time (see at least, [27] “Consequently, the swarm structure may decrease energy consumption, decrease time spent in route, and/or increase traveling speed for one or more UAVs within the swarm. Moreover, the swarm structure can provide an easier way to communicate between the UAVs 102-104 and to the central system 101.” Efficiency from the swarm leads to decrease energy consumption and shortened flight time.).

Regarding Claim 9, High in view of Yamada teach all of the limitations of Claim 1 as shown above, Furthermore, High teaches: determining a flight formation for the group (see at least, [27] “Referring back to FIG. 1, the shape of the swarm may be consistent, or change, throughout the route. As such, the shape of swarm can be based on one or more of conditions discussed above” The formation can be kept constant or changed as needed.).

Regarding Claim 10, High in view of Yamada teach all of the limitations of Claim 9 as shown above, Furthermore High, teaches: wherein the flight formation is selected among a set of predefined flight formations (see at least, [26 and FIG 2-4] “Referring now to FIGS. 2-4, exemplary shapes that swarms may take in route is illustrated. FIG. 2 illustrates a swarm 105 take the shape of a triangle. FIG. 3 illustrates a swarm 107 in the shape of a straight line. FIG. 4 illustrates a swarm 109 in the shape of the letter “V.” The swarm 107 can also form three-dimensional shapes.” That means that swarm formations can be selected from premade configurations.).

    PNG
    media_image1.png
    606
    590
    media_image1.png
    Greyscale

Fig 2-4
Regarding Claim 11, High in view of Yamada teach all of the limitations of Claim 9 as shown above, Furthermore, High teaches: wherein the flight formation is associated with a template of predefined positions, wherein said method further comprises: selectively assigning at least the one or more UAVs to at least a subset of the predefined positions (see at least, [28] “Along these lines, the position of a single UAV in the swarm may be consistent, or change, through the route. According to an embodiment, where there is a master UAV, it may be located at any place in the swarm. Referring now to FIGS. 2-4 illustrate exemplary locations UAVs may be in swarms of different shapes is illustrated. FIG. 2 illustrates a master UAV 106 in the middle of the swarm 105 shaped as a triangle. FIG. 3 illustrates a master UAV 108 at the end of the swarm 107 shaped as a straight line. FIG. 4 illustrates a master UAV 110 can be placed in the middle and front of the swarm 109 shaped as the letter “V.” According to another embodiment, where is not a master UAV, the UAVs can be placed at a location in the swarm as illustrated above with respect to the master UAV.” That means that the swarm formations include predetermined positions for individual UAVs.).

Regarding Claim 17, High in view of Yamada teach all of the limitations of Claim 1 as shown above, Furthermore, High teaches: wherein said obtaining the drag data, said determining the respective relative position, and said controlling are performed by a master UAV in the group (see at least, [25] “For example, where there is a master UAV, the master UAV can control the swarm structure and modify the swarm structure based on threats, environmental conditions, conditions of the UAVs in the swarm, instructions from the central server 101” That means the master UAV can control most functions of the swarm based on obtained information.).

Regarding Claim 18, High in view of Yamada teach all of the limitations of Claim 1 as shown above, Furthermore, High teaches: wherein the respective relative position is further determined as a function of a predicted time point of at least one UAV leaving or joining the group (see at least, [30] “Moreover, each UAV can each utilize their imaging source to identify a proper place in the swarm and/or current geographical information of other UAVs. In doing so, each UAV can utilize their imaging source to confirm that other UAVs are on an appropriate route. According to an embodiment, the imaging source can be a camera. As such, the UAVs can utilize their cameras to verify tail numbers of other UAVs, to confirm that they are on the appropriate route, and/or to confirm a location within the swarm. If the UAVs determine that the swarm is deviating from the appropriate rotate, an individual UAV or a cluster of UAVs can break away from the main swarm and head to respective delivery destinations. This can permit the UAVs to not follow the swarm if one or more of the UAVs have been compromised.” That means that the UAVs can readjust their position once they leave the swarm).

Regarding Claim 19, High in view of Yamada teach all of the limitations of Claim 1 as shown above, Furthermore, High teaches: A control system configured to perform the method of claim 1 (see at least [06, 09, 25 & 29]) and comprising a communication device for communicating with at least one UAV in the group (see at least, [05] “An exemplary system for managing a swarm of unmanned aerial vehicles can include: a central server; and a plurality of unmanned aerial vehicles including a master unmanned aerial vehicle and one or more secondary unmanned aerial vehicles. The master unmanned aerial vehicle can be configured to communicate with the central server and to deliver a first package to a first location. The secondary unmanned aerial vehicle can be configured to communicate with at least one of the central server and the master unmanned aerial vehicle and to deliver a second package to a second location. The master unmanned aerial vehicle and the secondary unmanned aerial vehicle can form a swarm of unmanned aerial vehicles that at least partially share a route for delivery of the first package and the second package to the first location and the second package, respectively. As such, the master unmanned aerial vehicle can be configured to—(i) receive delivery information for the master unmanned aerial vehicle and the secondary unmanned aerial vehicle, (ii) monitor communication between the swarm of unmanned aerial vehicles, and (iii) determine if the swarm of unmanned aerial vehicles encounters a risk” That means the server is able to communicate with the UAVs in order for them to receive the necessary instructions for delivery.).

Regarding Claim 20, High in view of Yamada teach all of the limitations of Claim 1 as shown above, Furthermore, High teaches: A computer-readable medium comprising computer instructions which, when executed by a processing system, cause the processing system to perform the method of claim 1 (see at least [06, 09, 25 & 29]) (see at least, [49] “The memory component 130 may include any appropriate information storage device, including combinations of magnetic storage devices (e.g., magnetic tape, radio frequency tags, and hard disk drives), optical storage devices, computer readable media, and/or semiconductor memory devices such as Random Access Memory (RAM) devices and Read-Only Memory (ROM) devices. The memory component 130 may store the program 131 for controlling the processor 129. The processor 129 performs instructions of the program 131, and thereby operates in accordance with the present invention.” That means that the memory stores the program and uses a processor to run the program.).

Claims 12-14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over High in View of Yamada, and further in view of Speyer (US 20190185157).
Regarding Claim 12, High in view of Yamada teach all of the limitations of claim 11 as discussed above, However, High and Yamada do not explicitly teach the limitations: obtaining travel capacity data of at least the one or more UAVs,
wherein the predefined positions have a respective efficiency rank, and wherein at least the one or more UAVs are selectively assigned to the predefined positions to match the travel capacity data to the efficiency ranks of said at least a subset of the predefined positions.
However, Speyer teaches obtaining travel capacity data of at least the one or more UAVs (see at least [28 & 71] “The aircraft systems further monitor and maintain the relative position of the aircraft such that the trailing aircraft maintains the same altitude (within the margin of error) as the leading aircraft, a longitudinal position (within a margin of error) behind the leading aircraft along the flight path, and a lateral position centered between wingtips of the leading aircraft. The aircraft systems can operate in different modes, and may thus adjust the longitudinal and lateral spacing of the aircraft based on a current operating mode…..In step 423, the formation monitor 303a computes an induced drag profile for the flight formation, and performs optimization to identify a flight formation providing reduced drag. In particular, the formation monitor 303a may determine the best distribution of induced drag for the flight formation given environmental conditions (e.g., wind, sunshine) and mission requirements (e.g., power demands due to climb, descent, or level flight, due to powering a payload, or the like).” The system is able to obtain capacity of the aircraft based on different conditions and requirements.),
wherein the predefined positions have a respective efficiency rank, and wherein at least the one or more UAVs are selectively assigned to the predefined positions to match the travel capacity data to the efficiency ranks of said at least a subset of the predefined positions (see at least [71] “For example, the trailing aircraft, which may carry a payload, may have greater induced drag by itself due to the weight of the payload, and the flight formation may be selected to offload some drag from the trailing aircraft onto the leading aircraft in order to equalize power expenditure between the aircraft in the formation. In some examples, the formation monitor 303a can take into account the battery states of each aircraft to improve decision-making on induced drag allocation between the aircraft based on available battery resources. Following step 423, the formation monitor 303a has established a desired drag distribution. The desired drag distribution can include a set of desired induced drag weights for each aircraft in the formation, which can take the form of total induced drag values or differences between nominal (solo flight) and desired total induced drag values for each aircraft..” That means that battery levels can be taken into account in order to assign aircraft to specific positions.).
Speyer would be in a similar field as it also deals in the area of flight formation. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify High in view of Yamada to use the technique of identifying obtaining travel capacity data of at least the one or more UAVs, wherein the predefined positions have a respective efficiency rank, and wherein at least the one or more UAVs are selectively assigned to the predefined positions to match the travel capacity data to the efficiency ranks of said at least a subset of the predefined positions as taught by Speyer. Doing so would lead to being able to position the aircraft in order to reduce drag and increase range as taught by Speyer (see at least [27] “By precisely positioning the aircraft, the trailing aircraft can experience reduced induced drag by taking advantage of up-wash in the vortices of the leading aircraft. The trailing aircraft can therefore increase its potential range and payload capacity”).

Regarding Claim 13, High in view of Yamada teach all of the limitations of claim 1 as discussed above, However, High and Yamada do not explicitly teach the limitations:
wherein said obtaining the drag data comprises: obtaining travel capacity data of at least the one or more UAVs, wherein the respective relative position is determined as a function of the travel capacity data.
However, Speyer teaches wherein said obtaining the drag data comprises: obtaining travel capacity data of at least the one or more UAVs, wherein the respective relative position is determined as a function of the travel capacity data (see at least, [71] “In step 423, the formation monitor 303a computes an induced drag profile for the flight formation, and performs optimization to identify a flight formation providing reduced drag. In particular, the formation monitor 303a may determine the best distribution of induced drag for the flight formation given environmental conditions (e.g., wind, sunshine) and mission requirements (e.g., power demands due to climb, descent, or level flight, due to powering a payload, or the like)” The travel positions are determined based on the travel capacity of specific aircrafts.).
Speyer would be in a similar field as it also deals in the area of flight formation. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify High in view of Yamada to use the technique of wherein said obtaining the drag data comprises: obtaining travel capacity data of at least the one or more UAVs, wherein the respective relative position is determined as a function of the travel capacity data as taught by Speyer. Doing so would lead to being able to obtain the desired drag distribution as taught by Speyer (see at least [72] “In step 425, the formation monitor 303a determines the desired formation configuration based on the desired drag distribution determined in step 423.”).

Regarding Claim 14, High in view of Yamada in further view of Speyer teach all of the limitations of claim 13 as discussed above, Furthermore, Speyer teaches repeatedly updating the travel capacity data, wherein said determining the respective relative position (see at least, [75] “The flight controller 309 performs closed-loop control by further monitoring the aircraft states in response to the controls applied in step 431. As such, in step 433, the aircraft monitor 305 obtains updated information on the aircraft's positions, velocities, operating states, etc. Specifically, updated information is received from the position and rate sensors on each aircraft used to help determine position, speed, acceleration, and other dynamic behavior. The updated information is not limited to position, velocity, acceleration, and angular velocity information for the aircraft in three dimensional space, but can further include information on battery states of charge, rate of battery utilization, battery and solar generation capacity, and the like.” That means the system continuously updates information regarding the state of the aircrafts.)
and said controlling comprise selectively causing one or more pairs of UAVs to switch places in the group based on the updated travel capacity data (see at least, [60] “Finally, the flight control system 301 includes a flight controller 309 operative to control the operation of the aircraft of the aircraft system 100. The flight controller 309 operates based on the flight monitoring performed by the flight monitor 303. Specifically, the flight controller 309 controls flight of the individual aircraft to fly in the formation established by the formation monitor 303a and to follow the flight path established by the flight path monitor 303b. The flight controller 309 includes individual controllers 309a, 309b, . . .” The aircraft are placed on a desired formation based on information collected by the system.).
Speyer would be in a similar field as it also deals in the area of flight formation. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify High in view of Yamada to use the technique of repeatedly updating the travel capacity data, wherein said determining the respective relative position and said controlling comprise selectively causing one or more pairs of UAVs to switch places in the group based on the updated travel capacity data as taught by Speyer. Doing so would lead to being able to safely adjust the aircraft position as taught by Speyer (see at least [60] “for each of the aircraft in the system 100, and controls the individual controllers in coordinated fashion to ensure gradual and safe adjustments to each aircraft's flight.”).

Regarding Claim 16, High in view of Yamada in further view of Speyer teach all of the limitations of claim 12 as discussed above, Furthermore, Speyer teaches wherein the travel capacity data is indicative of a remaining flight range of the one or more UAVs at a defined time point (see at least, [77] “Based on the charge level information (and/or charging current level information), the flight monitor 303 may adjust the flight formation in step 423. The adjustment is performed in real-time, such that the flight formation can be adjusted at any point in time” That means the information regarding the current charge level is indicative of the remainder charge level for the aircraft.).
Speyer would be in a similar field as it also deals in the area of flight formation. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify High in view of Yamada to use the technique of wherein the travel capacity data is indicative of a remaining flight range of the one or more UAVs at a defined time point as taught by Speyer. Doing so would lead to being able to adjust the formation when the charge levels are low as taught by Speyer (see at least [77] “In particular, the flight formation can be adjusted so as to reduce aerodynamic drag on an aircraft having a particularly low charge level (or low charging current).””).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over High in View of Yamada, in further in view of Speyer, and in further view of Mirzaeinia (Energy conservation of V-shaped swarming fixed-wing drones through position reconfiguration, November 2019).
Regarding Claim 15, High in view of Yamada and in further view of Speyer, teach all of the limitations of claim 13 as discussed above, However, High and Yamada do not explicitly teach the limitations:
causing each UAV among the one or more UAVs to determine its travel capacity data;
and causing the one or more UAVs to exchange the travel capacity data.
However, Mirzaeinia teaches causing each UAV among the one or more UAVs to determine its travel capacity data (see at least, [Section 6, Page 8] “In swarming drones’ scenarios, load balancing needs some communications between drones to find out how energy consumption is happening in different drones and decide how to replace. The very first solution is to have a centralized manager inspiring from the queen honey bees. The central manager or the leader drone is needed to gather all the drones’ information and find out how to perform position reconfiguration or functions they are doing.” That means that each drone obtains their travel capacity in order to be able to provide the information to the leader.); and causing the one or more UAVs to exchange the travel capacity data (see at least, [Section 6, Page 8] “Here in this work, it is assumed that all swarming drones are able to communicate with each other.” That means that the drones are able to communicate and share information with each other.).
Mirzaeinia would be in a similar field as it also deals in the area of swarming flight. Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify High in view of Yamada in further view of Speyer to use the technique of causing each UAV among the one or more UAVs to determine its travel capacity data; and causing the one or more UAVs to exchange the travel capacity data as taught by Mirzaeinia. Doing so would lead to being able to correctly rearrange the drones based on their status as taught by Mirzaeinia (see at least [Section 6, Page 8] “This broadcasting signal helps all swarming drones know about the leader, and they forward their information to the leader. Leader calculates the required parameters and transmits back to the drones to issue their position replacement commands.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Methods And Systems For Using An Unmanned Aerial Vehicle (UAV) Dedicated To Deployment Of Operational Infrastructure (US 20190185157)
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOISES GASCA ALVA JR whose telephone number is
(571)272-3752. The examiner can normally be reached Monday-Friday 6:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOISES GASCA ALVA/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667